           Case 2:19-cr-00071-RFB-BNW Document 100 Filed 04/20/20 Page 1 of 3



     LISA A. RASMUSSEN, ESQ.
 1
     Nevada Bar No. 7491
 2   THE LAW OFFICES OF KRISTINA
     WILDEVELD & ASSOCIATES
 3
     550 E. Charleston Blvd.
 4   Las Vegas, NV 89104
 5   (702) 222-0007 (T) | (702) 222-0001 (F)
     Lisa@LRasmussenLaw.com
 6

 7   Attorneys for Cleveland Brooks

 8                              UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10

11   UNITED STATES OF AMERICA,                       Case No.: 2:19-CR-0071 RFB-BNW

12
            Plaintiff,
13                                                   UNOPPOSED MOTION FOR AN
     vs.
                                                     ORDER AUTHORIZING
14
                                                     PREPARATION OF A PRE-PLEA PRE-
15   CLEVELAND BROOKS,                               SENTENCE REPORT
16          Defendant.
17

18          COMES NOW the Defendant, Cleveland Brooks, by and through his counsel,

19   Lisa Rasmussen, and respectfully requests that this Court enter an order directing

20   United States Probation to prepare a pre-plea presentence report so that Mr. Brooks can

21   better understand his criminal history points and any potential sentence that might be

22   imposed if he pleads guilty, or goes to trial. This enable the undersigned and Mr.

23   Brooks to have a fully informed conversation about his options. Mr. Brooks has a

24   criminal history, but much of it is very, very old, so it is not easy to readily calculate his

25   criminal history points.

26
     UNOPPOSED MOTION FOR AN ORDER AUTHORIZING PREPARATION OF A PRE-
27   PLEA PRE-SENTENCE REPORT - 1
          Case 2:19-cr-00071-RFB-BNW Document 100 Filed 04/20/20 Page 2 of 3




 1         For each of these reasons, an order directing United States Probation to prepare a

 2   pre-sentence report that outlines Mr. Brooks criminal history and any other applicable

 3   sentencing enhancements as a result thereof is requested.

 4         The undersigned has discussed this with the government and the government

 5   does not oppose this request. A proposed order is attached hereto.

 6         Dated this 17th day of April, 2020.

 7                       Law Offices of Kristina Wildeveld & Associates,

 8                                                     /s/ Lisa A. Rasmussen
                                                 ______________________________________
 9
                                                 LISA A. RASMUSSEN, ESQ.
10                                               Nevada Bar No. 7491
11                                               Counsel for Cleveland Brooks

12

13
                                  CERTIFICATE OF SERVICE
14

15         I HEREBY CERTIFY that I served a copy of the foregoing, MOTION FOR PRE-
     PLEA INVESTIGATION REPORT, upon all counsel participating in CM/ECF in the
16   above-entitled case on this 17th day of April, 2020, including but not limited to:
17
           Mr. Kevin Schiff, AUSA
18         Counsel for the USA
19
                                              /s/ Lisa A. Rasmussen
20                                     ___________________________________________
21                                     Lisa A. Rasmussen, Esq.

22

23

24

25

26
     UNOPPOSED MOTION FOR AN ORDER AUTHORIZING PREPARATION OF A PRE-
27   PLEA PRE-SENTENCE REPORT - 2
          Case 2:19-cr-00071-RFB-BNW Document 100 Filed 04/20/20 Page 3 of 3




 1
                                             ORDER
 2
           Upon the Motion of the Defendant, and good cause appearing, and there being
 3
     no opposition from the government,
 4
           IT IS HEREBY ORDERED that United States Probation is to prepare a pre-plea
 5
     presentence report on the Defendant, Cleveland Brooks, that shall include his criminal
 6
     history score, the basis for the score and any potential applicable criminal history
 7
     enhancement(s), such as career offender, or similar.
 8
                  April 20, 2020
           Dated: ____________
 9

10
                                       __________________________________________
11                                           The Honorable Richard F. Boulware, II
12                                           United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     UNOPPOSED MOTION FOR AN ORDER AUTHORIZING PREPARATION OF A PRE-
27   PLEA PRE-SENTENCE REPORT - 3
